Case 8:20-cv-01468-JAK-RAO Document 72 Filed 09/21/21 Page 1 of 3 Page ID #:12730



     1
           LAWRENCE HADLEY (SB 157,728)             LAWRENCE LAPORTE (SB 130,003)
     2     STEPHEN UNDERWOOD (SB 320,303)           Lawrence.LaPorte@lewisbrisbois.com
           lhadley@glaserweil.com                   LEWIS BRISBOIS LLP
     3
           sunderwod@glaserweil.com                 633 West 5th Street, Suite 4000
     4     GLASER WEIL LLP                          Los Angeles, California 90071
           10250 Constellation Blvd, 19th Floor
     5
           Los Angeles, California 90067
     6
                       Attorneys for Plaintiff Core Optical Technologies, LLC
     7

     8     Thomas W. Davison (pro hac vice)         David P. Enzminger (SB 137065)
           tom.davison@alston.com                   Krishnan Padmanabhan (SB 254,220)
     9     ALSTON & BIRD LLP                        denzminger@winston.com
    10     950 F Street NW                          kpadmanabhan@winston.com
           Washington, DC 20004                     WINSTON & STRAWN LLP
    11     Attorneys for Nokia Defendants           355 S Grand Ave
    12                                              Los Angeles, CA 90071
                                                    Attorneys for ADVA and Cisco
    13

    14
                               UNITED STATES DISTRICT COURT
    15
                             CENTRAL DISTRICT OF CALIFORNIA
    16
                                         WESTERN DIVISION
    17
           CORE OPTICAL TECHNOLOGIES,                CASE NO: 8:19-cv-2190-JAK-RAO
    18     LLC,                                      CASE NO: 8:20-cv-1463-JAK-RAO
                                                     CASE NO: 8:20-cv-1468-JAK-RAO
    19                      Plaintiff,
                                                     STIPULATED PER STANDING
    20          v.                                   ORDER: BRIEFING SCHEDULE
                                                     FOR DEFENDANTS’ MOTION
    21     NOKIA CORPORATION and NOKIA               FOR SUMMARY JUDGMENT
           OF AMERICA CORPORATION;
    22
           ADVA OPTICAL NETWORKING SE
    23     and ADVA OPTICAL NETWORKING
           NORTH AMERICA, INC.; and
    24
           CISCO SYSTEMS, INC.
    25
                            Defendants.
    26

    27

    28


                        STIPULATION PER STANDING ORDER FOR BRIEFING SCHEDULE
 2058217
Case 8:20-cv-01468-JAK-RAO Document 72 Filed 09/21/21 Page 2 of 3 Page ID #:12731



     1           Plaintiff Core Optical Technologies, LLC (“Core”) and Defendants Nokia
     2     Corporation and Nokia of America Corporation (“Nokia”), ADVA Optical
     3     Networking SE and ADVA Optical Networking North America, Inc. (“ADVA”), and
     4     Cisco Systems, Inc. (“Cisco”) (the latter, the “Defendants”) (collectively, the
     5     “Parties”), through their undersigned counsel, hereby stipulate and agree as follows:
     6           WHEREAS, on September 7, 2021, Defendants filed a joint Motion for
     7     Summary Judgment, which was: (i) Dkt. No. 102-1 in Case No. 19-cv-2190 (the
     8     Nokia case); (ii) Dkt. No. 81-1 in Case No. 20-cv-1463 (the ADVA case); and (iii)
     9     Dkt. No. 64-1 in Case No. 20-cv-1468 (the Cisco case);
    10           WHEREAS, pursuant to Standing Order 9(b) for Civil Cases, the Court “will
    11     permit the parties to stipulate, without a court order, to a briefing schedule for any
    12     motion that is set for a hearing to be held more than 70 days from the date it was filed
    13     so long as the reply is filed no later than five (5) weeks prior to the hearing date;”
    14           WHEREAS, the hearing on Defendants’ Motion is set for December 6, 2021,
    15     which is more than 70 days from the September 7, 2021 filing date;
    16           WHEREAS, the current briefing schedule on the Motion is as follows: Core’s
    17     Opposition is due on September 28, 2021 (21 days after the filing of the motion), and
    18     Defendants’ Reply is due on October 12, 2021 (35 days after the filing of the motion);
    19           WHEREAS, the Parties have conferred and agreed that Core’s Opposition to
    20     Defendants’ Motion shall be due on October 8, 2021, and that Defendants’ Reply
    21     shall be due on November 1, 2021, which is at least five weeks prior to the currently-
    22     noticed hearing date of December 6, 2021;
    23           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:
    24           Core Optical’s Opposition to Defendants’ Motion shall be due on October 8,
    25     2021, and Defendants’ Reply Brief shall be due on November 1, 2021.
    26           IT IS SO STIPULATED.
    27

    28

                                                      1
                            STIPULATION PER STANDING ORDER FOR BRIEFING SCHEDULE
 2058217
Case 8:20-cv-01468-JAK-RAO Document 72 Filed 09/21/21 Page 3 of 3 Page ID #:12732



     1

     2
           For Plaintiff Core Optical:
           DATED: September 21, 2021            GLASER WEIL and LEWIS BRISBOIS LLP
     3

     4                                          By: /s/Lawrence Hadley
     5
                                                    LAWRENCE M. HADLEY
                                                    STEPHEN E. UNDERWOOD
     6
                                                    LAWRENCE R. LAPORTE

     7     For Nokia Defendants
     8     DATED: September 21, 2021            ALSTON & BIRD LLP

     9

    10
                                                By: /s/ Thomas W. Davison
                                                   THOMAS W. DAVISON
    11                                             JOHN D. HAYNES

    12     For ADVA Defendants:
    13     DATED: September 21, 2021            WINSTON & STRAWN LLP
    14
                                                By: /s/ Krishnan Padmanabhan
    15                                              DAVID ENZMINGER
                                                    KRISHNAN PADMANABHAN
    16

    17
           For Defendant Cisco:
    18                                          WINSTON & STRAWN LLP
           DATED: September 21, 2021
    19
                                                By:    /s/ Krishnan Padmanabhan
    20                                                DAVID ENZMINGER
                                                      KRISHNAN PADMANABHAN
    21

    22

    23

    24

    25

    26

    27

    28

                                                     2
                           STIPULATION PER STANDING ORDER FOR BRIEFING SCHEDULE
 2058217
